Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Response to Amendment
Claims 1-11 were previously pending and subject to the non-final action Sep. 03, 2020. In the response filed on Nov. 19, 2020, claims 1, 9, and 11 were amended, claim 3 was cancelled. Therefore, claims 1-2, and 3-11 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 6, filed Nov. 19, 2020, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.

Applicant’s arguments, see page 6, filed Nov. 19, 2020, with respect to claim 11 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 of claim 11 has been withdrawn.

Applicant’s arguments filed Nov. 19, 2020, with respect to claim(s) 1-11 under 35 U.S.C. 102 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US PGPUB: 20160188553, Pub Date: Jun. 30, 2016, hereinafter “Myers”) in view of Dhupar et al. (US PGPUB: 20160179978, Pub Date: Jun. 23, 2016, hereinafter “Dhupar”).
Regarding independent claim 1, Myers teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
receiving addition of a file representing information for providing a change to be made to an element forming a digital document to be read; (Myers − [0022] Electronic content may be any number of combination of electronic format (e.g. HTML, PDF, etc.) [0030] Fig. 1B asset management component 1050 may utilize content templates, which may specify various component portions of the work that are required to complete the work. Each portion of the electronic content my specify element styles (e.g. font, layout, color, etc.) for that particular element. Defects and incomplete portions will be track by the asset management component 1050. [0031-0032] Portions of the electronic work may be already assigned or assigned to specific contributor.)
managing the information by linking the information with the digital document, wherein the information linked with the digital document indicates the type of the change, (Myers − [0031] In some examples, the asset management component 1050 may allow for workflow management, which allows for tracking individual content portions as individual entities. [0032] Unfinished or unsubmitted content portions may be requested from, or assigned to, one or more contributors (e.g., content creators 1010 or content editors 1020) by other contributors (e.g., content creators 1010 or content editors 1020) through integration component 1040. In other examples, such assignments may be done automatically.  [0033] In other examples, such automatic assignments may be based upon one or more assignment rules. Assignment rules may consist of a set of one or more criteria that are used to determine to which contributor the missing content portion is assigned. These assignment rules may be created by content contributors through integration component 1040. In some examples the criteria may be or include content type (e.g., text, image, video, audio, etc.), chapter, section, style, size of the missing or deficient content portion, and the like.)
and presenting the digital document in which the information is reflected. (Myers − [0042-0043] For example, if the content is represented by a markup file, (e.g., XML), the defect may be noted by the insertion of custom markup elements which may identify defects and their locations. [0044] In some examples, the defect may be shown with the content by highlighting text, drawing arrows over the content, attaching in-line notes, or displaying defects related to the content in a separate window or frame of the content or the like.)
Myers does not explicitly teach: analyzing the file to determine a type of the change based on a file extension of a name of the file; and the information is linked with the digital document based on the file extension of the name of the file;
However, Dhupar teaches: analyzing the file to determine a type of the change based on a file extension of a name of the file; and the information is linked with the digital document based on the file extension of the name of the file; (Dhupar − [0003] [0013] A content type of each performed operation in the list of performed operations is determined. All performed operations from the list of performed operations that have a content type the same as one content type of the at least one content types is determined. At least one of an undo request of a last performed operation or redo request of the last performed undo request from the list of performed operations that have one content type of the at least one content types is performed. Undo/redo program determines if different types of content are selected in the request. The content types can be split into content file extensions. For example .txt, .mp3, .avi, etc. If there are content types selected, undo/redo program determines if there are any changes to those content types. If there are changes to the selected content types, undo/redo program 112 performs an undo or redo of the last operation of the selected content types.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Myers, and Dhupar as each inventions relates to editing digital documents and tracking 
Regarding dependent claim 2, Myers discloses all the features with respect to claim 1 as outlined above.
Myers teaches: wherein the information indicates at least one of a document which replaces part of the digital document, a document which replaces entirety of the digital document, and a program for providing an instruction to make a change to the element. (Myers – [0026] In some examples, these applications may include WYSIWYG (What You See Is What You Get) editors, which are editing interfaces in which the content displayed on the screen during editing appears in a form closely corresponding to its appearance on the target device. For example, editing tools such as TEXTMATE.RTM, CODA.RTM, or the like may contain one or more add-ins which link the standalone tools to the integration component 1040 and other components.)
Regarding dependent claim 4, Myers discloses all the features with respect to claim 1 as outlined above.
Myers teaches: wherein the file is linked with a comment which will be displayed as a popup or a note. (Myers – [0044] In some examples, the defects may be notes attached to particular content portions, but in yet other examples, the notes may be floating in the content portion (e.g., at a particular on screen coordinate). In some examples, various arrows may be drawn from the notes to other content portions.
Regarding dependent claim 5, Myers discloses all the features with respect to claim 1 as outlined above.
Myers teaches: wherein a screen which assists in inputting of the information is displayed. (Myers – [0026] In some examples, these applications may include WYSIWYG (What You See Is What You Get) editors, which are editing interfaces in which the content displayed on the screen during editing appears in a form closely corresponding to its appearance on the target device. For example, editing tools such as TEXTMATE.RTM, CODA.RTM, or the like may contain one or more add-ins which link the standalone tools to the integration component 1040 and other components.)
Regarding dependent claim 6, Myers discloses all the features with respect to claim 1 as outlined above.
Myers teaches: wherein a range of readers to be permitted to read the information is selected by an input operation. (Myers − [0052-0054] access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. In some examples, user access control may be implemented through various permission-based rules. In one example, users (e.g., contributors), may belong to one or more groups of users and content may be organized into one or more groups. A user or group of users may be granted read, write, delete, or other access types to a portion of the content or a content group.)
Regarding dependent claim 7, 
Myers teaches: wherein the range of readers is selected by using one of or a combination of an individual, a group, an organization, a position in an organization, a project, a client, a terminal device, and position information. (Myers − [0052-0054] access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. In some examples, user access control may be implemented through various permission-based rules. In one example, users (e.g., contributors), may belong to one or more groups of users and content may be organized into one or more groups. A user or group of users may be granted read, write, delete, or other access types to a portion of the content or a content group.)
Regarding dependent claim 8, Myers discloses all the features with respect to claim 1 as outlined above.
Myers teaches: wherein the information and a range of readers to be permitted to read the information to be linked with the digital document are managed in a storage area different from a storage area of the digital document. (Myers − [0024] Integration component 1040 may be a network-addressable component which may provide a user interface that allows contributors, including content creators 1010 and content editors 1020, to interface with the rest of the system. [0056] the master copy of the file stored on the content management component 1060.)
Regarding independent claim 9, Myers teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: (Myers − [0120] Fig. 9 element 9050; Processor 9010 may also use non-transitory storage 9050 to read instructions, files, and other data that requires long term, non-volatile storage.)
judging whether a file representing information for providing a change to be made to an element forming a digital document to be read is linked with the digital document; (Myers − [0022] Electronic content may be any number of combination of electronic format (e.g. HTML, PDF, etc.) [0030] Fig. 1B asset management component 1050 may utilize content templates, which may specify various component portions of the work that are required to complete the work. Each portion of the electronic content my specify element styles (e.g. font, layout, color, etc.) for that particular element. Defects and incomplete portions will be track by the asset management component 1050. [0031-0032] Portions of the electronic work may be already assigned or assigned to specific contributor.)
judging, if the file is linked with the digital document, whether a subject reader is a reader permitted to read the digital document in which the information is reflected; (Myers − [0024] Integration component 1040 may also implement one or more access controls that enable or disable users from accessing certain components or functionality of the system 1000. Integration component 1040 may establish user accounts for contributors and may enforce authentication and authorization rules to control access to integration component 1040 and/or other components of the system.)
presenting the digital document in which the information is reflected, (Myers − [0052-0054] access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. In some examples, user access control may be implemented through various permission-based rules. In one example, users (e.g., contributors), may belong to one or more groups of users and content may be organized into one or more groups. A user or group of users may be granted read, write, delete, or other access types to a portion of the content or a content group.)
and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the digital document in which the information is not reflected, (Myers − [0051-0054] This may include access control and version control. In some examples, access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. In some examples, user access control may be implemented through various permission-based rules. In one example, users (e.g., contributors), may belong to one or more groups of users and content may be organized into one or more groups. A user or group of users may be granted read, write, delete, or other access types to a portion of the content or a content group.)
wherein the file representing information for providing the change includes (i) content of the change to the element forming the digital document and (ii) a type of the change to the element forming the digital document, (Myers − [0031] In some examples, the asset management component 1050 may allow for workflow management, which allows for tracking individual content portions as individual entities. [0032] Unfinished or unsubmitted content portions may be requested from, or assigned to, one or more contributors (e.g., content creators 1010 or content editors 1020) by other contributors (e.g., content creators 1010 or content editors 1020) through integration component 1040. In other examples, such assignments may be done automatically.  [0033] In other examples, such automatic assignments may be based upon one or more assignment rules. Assignment rules may consist of a set of one or more criteria that are used to determine to which contributor the missing content portion is assigned. These assignment rules may be created by content contributors through integration component 1040. In some examples the criteria may be or include content type (e.g., text, image, video, audio, etc.), chapter, section, style, size of the missing or deficient content portion, and the like.)
Myers does not explicitly teach: and the information is linked with the digital document based on a file extension of a name of the file.
However, Dhupar teaches: and the information is linked with the digital document based on a file extension of a name of the file. (Dhupar − [0003] [0013] A content type of each performed operation in the list of performed operations is determined. All performed operations from the list of performed operations that have a content type the same as one content type of the at least one content types is determined. At least one of an undo request of a last performed operation or redo request of the last performed undo request from the list of performed operations that have one content type of the at least one content types is performed. Undo/redo program determines if different types of content are selected in the request. The content types can be split into content file extensions. For example .txt, .mp3, .avi, etc. If there are content types selected, undo/redo program determines if there are any changes to those content types. If there are changes to the selected content types, undo/redo program 112 performs an undo or redo of the last operation of the selected content types.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Myers, and Dhupar as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Dhupar provides Myers with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Regarding dependent claim 10, Myers discloses all the features with respect to claim 9 as outlined above.
Myers teaches: wherein judging of whether the file is linked with the digital document is made by accessing a storage area different from a storage area of the digital document. (Myers − [0024] Integration component 1040 may be a network-addressable component which may provide a user interface that allows contributors, including content creators 1010 and content editors 1020, to interface with the rest of the system. [0056] the master copy of the file stored on the content management component 1060.)
Regarding independent claim 11, Myers teaches: An information processing apparatus comprising: a processor programed to (Myers − [0018] Disclosed in some examples are systems, methods, and machine-readable media for electronic management of the creation, editing, publication, and distribution of electronic content. In some examples, the system may include a content management component that may manage the electronic work once it has been assembled from the various submitted content portions. The system may also include a defect tracking component to store information on, and manage the lifecycle of, defects identified in the work)
receive addition of a file representing information for providing a change to be made to an element forming a digital document to be read; (Myers − [0022] Electronic content may be any number of combination of electronic format (e.g. HTML, PDF, etc.) [0030] Fig. 1B asset management component 1050 may utilize content templates, which may specify various component portions of the work that are required to complete the work. Each portion of the electronic content my specify element styles (e.g. font, layout, color, etc.) for that particular element. Defects and incomplete portions will be track by the asset management component 1050. [0031-0032] Portions of the electronic work may be already assigned or assigned to specific contributor.)
manage the information by linking the information with the digital document, wherein the information linked with the digital document indicates the type of the change, (Myers − [0031] In some examples, the asset management component 1050 may allow for workflow management, which allows for tracking individual content portions as individual entities. [0032] Unfinished or unsubmitted content portions may be requested from, or assigned to, one or more contributors (e.g., content creators 1010 or content editors 1020) by other contributors (e.g., content creators 1010 or content editors 1020) through integration component 1040. In other examples, such assignments may be done automatically.  [0033] In other examples, such automatic assignments may be based upon one or more assignment rules. Assignment rules may consist of a set of one or more criteria that are used to determine to which contributor the missing content portion is assigned. These assignment rules may be created by content contributors through integration component 1040. In some examples the criteria may be or include content type (e.g., text, image, video, audio, etc.), chapter, section, style, size of the missing or deficient content portion, and the like.)
and present the digital document in which the information is reflected. (Myers − [0052-0054] access control may specify which users may access the various portions of the content and also how to handle conflicts that may arise due to multiple users accessing the same portion of content. In some examples, user access control may be implemented through various permission-based rules. In one example, users (e.g., contributors), may belong to one or more groups of users and content may be organized into one or more groups. A user or group of users may be granted read, write, delete, or other access types to a portion of the content or a content group.)
Myers does not explicitly teach: analyze the file to determine a type of the change based on a file extension of a name of the file; and the information is linked with the digital document based on the file extension of the name of the file;
However, Dhupar teaches: analyze the file to determine a type of the change based on a file extension of a name of the file; and the information is linked with the digital document based on the file extension of the name of the file; (Dhupar − [0003] [0013] A content type of each performed operation in the list of performed operations is determined. All performed operations from the list of performed operations that have a content type the same as one content type of the at least one content types is determined. At least one of an undo request of a last performed operation or redo request of the last performed undo request from the list of performed operations that have one content type of the at least one content types is performed. Undo/redo program determines if different types of content are selected in the request. The content types can be split into content file extensions. For example .txt, .mp3, .avi, etc. If there are content types selected, undo/redo program determines if there are any changes to those content types. If there are changes to the selected content types, undo/redo program 112 performs an undo or redo of the last operation of the selected content types.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Myers, and Dhupar as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Dhupar provides Myers with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177